Perlin, C.J. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; THIS COURT FINDS that this claim arose as a result of a Safety Responsibility Deposit belonging to the claimant being deposited in the State Treasury where the Office of the Secretary of State was unable to retrieve it to return it to the claimant. IT IS HEREBY ORDERED: 1. That the sum of $250.00 be awarded to claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.